Citation Nr: 0627904	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  02-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate rating 
for each ear.

2. Entitlement to service connection for eustachian tube 
dysfunction, claimed as balance problem.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to August 1955.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
previously before the Board in July 2005, when it issued a 
decision regarding an increased rating for service-connected 
bilateral hearing loss.  That decision also noted the matter 
of entitlement to a rating in excess of 10 percent for 
tinnitus was subject to a stay and would be decided in a 
future decision.

In a November 2005 statement, the veteran expressed 
disagreement with the effective date assigned by the Board's 
July 2005 decision that increased the rating for bilateral 
hearing loss to 20 percent, and requested Decision Review 
Officer review of the matter.  A February 2006 letter from 
the RO notified him that as the Board had determined the 
effective date, the RO did not have jurisdiction in the 
matter, and that the Board's decision was appealable only to 
the U.S. Court of Appeals for Veterans Claims.  
Significantly, the July 2005 Board decision advised the 
veteran of his appellate rights regarding that decision.  
Furthermore, he has not filed a motion with the Board for 
reconsideration or revision of the July 2005 decision.  The 
matter of the effective date for a 20 percent rating for 
bilateral hearing loss is not before the Board. 

The issue of service connection for eustachian tube 
dysfunction is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1. The veteran's recurrent tinnitus is perceived bilaterally.

2. The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim, 
any VCAA notice or assistance deficiencies are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

B.	Factual Background, Legal Criteria, and Analysis

An April 2002 rating decision granted the veteran service 
connection and a single 10 percent rating for bilateral 
tinnitus.  In May 2002, the veteran expressed his 
disagreement with this rating, stating that he had told the 
VA examiner his tinnitus was "present all the time as 
background noise and that several times a day it was 
severe."  He noted that when the tinnitus is severe, he is 
unable to verbally conduct his business as a management 
consultant either face-to-face or over the telephone.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, note 2 (2005).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating for tinnitus in excess of 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
pre June 13, 2003 Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, to include the claim at hand, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Code 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 13, 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version also, 
specifically, prohibits a schedular rating in excess of a 
single 10 percent rating for tinnitus, however perceived, the 
veteran's claim for a rating in excess of 10 percent rating 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  While the 
veteran has alleged that his hearing severely affects his 
ability to work in his field and that his tinnitus has made 
it difficult to find employment, there is no competent 
medical evidence of record that suggests the tinnitus 
requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated.  As the disposition of this claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required:  
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, the April 2002 rating decision denied service 
connection for eustachian tube dysfunction, claimed as 
balance problem, because the medical evidence did not show 
the disability was clinically diagnosed.  

In a May 2002 statement, the veteran alleged that his balance 
problem was incorrectly denied because not all of his service 
medical records were available and noted that "[m]y balance 
problem is severe enough that I cannot pass a simple roadside 
balance test by the police."  In written argument in August 
2006, the veteran's representative argued that the May 2002 
statement by the veteran constituted a timely NOD with the 
April 2002 RO denial of service connection for eustachian 
tube dysfunction, and noted that a SOC had not been issued in 
this matter.  On review of the veteran's May 2002 statement 
in light of his representative's argument, the Board agrees 
that it may indeed be reasonably construed as a NOD with the 
April 2002 denial of service connection for eustachian tube 
dysfunction.  As the representative noted, there has not been 
a SOC issued in this matter.  Under Manlincon v. West, 12 
Vet. App. 238, 240 (1999), when this occurs the Board must 
remand the case and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  In this regard, it is noteworthy that this claim is 
not before the Board at this time, and will only be before 
the Board if the appellant files a timely substantive appeal 
after the SOC is issued.

Additionally, the VCAA applies to the instant claim (as it 
was pending when the VCAA was enacted).  As the claim was 
filed prior to enactment of the VCAA he did not receive all 
VCAA mandated notice, including the notice addressed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
issue an appropriate letter to the 
veteran complying with all notice 
requirements set forth in the VCAA as 
they pertain to the instant claim of 
service connection for eustachian tube 
dysfunction, to include those regarding 
the rating of the disability and 
effective dates of awards as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 
(2006).  He should have ample opportunity 
to respond.  

2.  The RO should then issue an 
appropriate SOC in the matter of service 
connection for eustachian tube 
dysfunction.  The appellant must be 
advised of the time limit for filing a 
substantive appeal, and that, in order 
for the Board to have jurisdiction in 
this matter, he must submit a timely 
substantive appeal.  If he timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


